internal_revenue_service number release date index number ---------------------------------------------------- ---------------------------------------------- ------------------------------------------ ---------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------- telephone number --------------------- refer reply to cc psi b04 plr-109909-07 date date ------------------------------------------------------- trust ------- year parent --------------------------------- family_member ---------------------------------- family_member ----------------------- family_member ---------------------- corporation a corporation b trustee a trustee b law firm --------------------------- -------------------- ------------------- ------------------------- ----------------------------------------------------------------------------- ---------------------------------------------------- -------------- ------------------------------------------ --------------------------------- -------------------------- ----------------------------------------------------------------- ----------------------------------------------------------------------- ---------------------------- ----------------------------------------------------------------------------- --------------- ---------------------------- --------------------------- ---------------------------------- ---------------------------- -------------------- --------- state spouse a child child child child child child spouse b child child child date state --------------------------------- --------------------------------- --------------------- ----------------------- ------- ----------------------------------------------------------------------------- ------- ------- -------------------------- ----------------------------- ------ ------ ------------------------------------------------------------------------ ------------------------- -------------------------------------- plr-109909-07 trust trust trustee c trustee d year district_court appellate court ---------------------------------------- appellate court ----------------------------------- appellate court --------------------------------------- year year date trustee e x y law firm date state law dear --------------------------------------------------- this is in response to a letter dated date from your authorized representative in which you request rulings concerning the income gift and generation-skipping_transfer gst tax consequences of a proposed settlement agreement and proposed division of trust facts in year parent created trust an irrevocable_trust year is prior to date article of trust defines issue to mean all persons who are descended from the person referred to either by legitimate birth to or legal adoption by the person referred to or any of the person’s legitimately born or legally adopted descendants article defines child to mean an issue of first generation article of trust provides in part that the situs of the trust will be that state in which all the trustees acting under the trust agreement from time to time have their place of residence or in the case of a corporate trustee it has its principal_place_of_business if there are three or more trustees then that state in which a majority of trustees have their place of residence or principal_place_of_business will be the situs of the trust article further provides that the rules of law and statutes of the state having situs of the trust from time to time will govern in all respects except that the law plr-109909-07 of state will govern compliance with the requirements of execution of the trust agreement article dollar_figure of trust provides that the payment of any principal or income may be made in the sole discretion of the trustees to qualified charitable beneficiaries described in article and or to members of the lowest numbered class defined in article which at the time of payment has one or more living and otherwise eligible potential individual beneficiaries described in article such payments among the members of a class of individual beneficiaries and charitable beneficiaries need not be equal either at the time of payment or at any future time and may be made to none to one to all or to any number of members of the class in any proportions both as between beneficiaries of the same class and as between individual beneficiaries and charitable beneficiaries all as determined by the trustees in their sole discretion no potential individual beneficiary or charitable_beneficiary will ever have any right title or interest in or claim to any part of the income or principal that could have been made unless and until actually received by the beneficiary article dollar_figure of trust provides that payments of income or principal may be made to any one or more members of the lowest numbered of the classes of individual beneficiaries described in article that has one or more representative members then living and eligible to receive benefits and or to any one or more members of the class of charitable beneficiaries described in sec_3 article of trust provides that the potential individual beneficiaries are separated into classes as follows i class one includes the then living issue all spouses of the then living issue and all spouses of the then deceased issue of parent ii class two includes the then living issue all spouses of the then living issue and all spouses of the then deceased issue of family_member iii class three includes the then living issue all spouses of the then living issue and all spouses of the then deceased issue of family_member and family_member iv class four includes the persons who would be determined to be the heirs-at-law of the last survivor of all members of class one who leaves heirs then living or if none the heirs-at-law of the last survivor of all members of class two who leaves heirs then living or if none the heirs-at-law of the last survivor of all members of class three who leaves heirs then living except that the heirs-at-law of spouses included in any of the classes are not eligible potential individual beneficiaries and v class five includes the employees directors and officers of corporation a corporation b or any subsidiary or successor corporations article vi provides in part that in order for a spouse of a living issue to be considered a potential individual beneficiary the spouse must then be living married to and living with such issue and in the case of a spouse of a deceased issue the spouse must have been married to and living with such issue at the time of such issue’s death article of trust describes the class of charitable beneficiaries plr-109909-07 article of trust provides in part that the trustee has the power to make complete distribution of all the trust assets at any time and in the event final distribution should be determined by the trustees or legally required_distribution will be made by the trustees to any or all members of the class of individual beneficiaries and charitable beneficiaries then eligible under the other provisions of article as determined by the trustees in their sole discretion article dollar_figure of trust provides in part that trust is intended to endure in perpetuity except as otherwise required by the governing law of trust article dollar_figure of trust provides in part that in the event trustee a or trustee b or any successor trustee to either of them ceases to serve two partners of law firm will designate a successor who is a partner associate officer director or member of law firm or of any successor law firm hereinafter a member of law firm the power to designate will be exercised by two partners of law firm as often as there is a vacancy in the trusteeship originally filled by trustee a or trustee b so that except as otherwise provided in article dollar_figure of trust a member of law firm will always be serving as trustee article dollar_figure further provides that certain classes of individuals or alternatively if no such individuals exist a court of competent jurisdiction will have the following powers to appoint one or more individual trustees and or a corporate trustee to act with the trustee or trustees then acting to remove the original and any successor trustees who are members of law firm and to nullify the further succession by any member of law firm specifically these powers are exercisable by i the individual trustees or trustee as distinguished from any corporate trustee presently serving in such capacity or ii if none a majority of those potential individual beneficiaries who have not been adjudged incompetent or incapacitated who have attained the age of thirty-five years and who are members of the lowest-numbered class that contains any individual beneficiary as defined in article of trust or iii if none a majority of the potential individual beneficiaries who have not been adjudged incompetent or incapacitated who have attained the age of majority and who are members of the lowest-numbered class that contains any individual beneficiary as defined in article of trust or iv if none a court of competent jurisdiction in the then state of situs of the trust or if no trustee is acting a court of competent jurisdiction in the state of situs of the trust at the time of failure of the last remaining trustee article of trust provides the trustees of trust with the authority to divide the trust determining values and designating particular assets for the beneficiaries to assign like or unlike properties to different beneficiaries or trusts to create or hold undivided interests in any property of the trust and to make distributions and payments in cash or in_kind or in both article of trust further provides the trustees of trust with the authority to compromise settle and adjust all claims and problems of any plr-109909-07 kind and to perform all other acts that they deem necessary or advisable for the complete administration of the trust at the creation of trust parent was married to spouse a and had six children child child child child child and child the older children subsequent to the creation of trust parent married spouse b three children namely child child and child the younger children were born to spouse b during the marriage a final judgment of dissolution of the marriage of parent and spouse b was entered on date in state prior to the dissolution of the marriage and prior to the birth of child parent raised the issue of whether child and child were his biological children nevertheless in an agreement incorporated into the final judgment of dissolution of marriage parent conceded that the younger children were children of the marriage and agreed that with respect to any testamentary_disposition the younger children would share equally and no differently than parent’s children from prior or future marriages the current trustees of trust trustee c and trustee d are members of law firm appointed in accordance with the successor trustee provisions in article of trust trust has been administered under the laws of state since inception in accordance with the situs and choice of law provisions in article of trust presently the lowest numbered class of individual beneficiaries described in article of trust that has one or more representative members then living and eligible to receive benefits is class one the assets of trust consist of cash marketable_securities and equity interests in closely-held corporations partnerships and other business organizations the trustees represent that there have been no actual or constructive additions to trust since date litigation began in year when the trustees of trust petitioned district_court in state the year petition for an order determining the proper beneficiaries of trust the trustees moved for a summary_judgment declaration that only biological and legally adopted children of parent are considered issue of parent the younger children moved for a summary_judgment declaration that younger children are considered potential individual beneficiaries of class one the older children filed documents in support of the trustees’ position district_court granted the trustees’ motion for summary_judgment appellate court reversed district_court and ordered that summary_judgment be entered in favor of the younger children concluding that state law did not authorize the trustees to collaterally attack the younger children’s parentage previously adjudicated in state the trustees’ petitions for review to appellate court and appellate court were summarily denied additional litigation followed with regard to the reimbursement of attorney fees and expenses that the younger children and the older children incurred in relation to the year petition in separate orders district_court awarded both parties the plr-109909-07 reimbursement requested after an appeal to appellate court this litigation was concluded by year in year the younger children petitioned district_court in state the year petition requesting an order a requiring trustee c and trustee d to allow counsel for the younger children to inspect and copy all documents relating to the administration of trust b imposing personal liability on trustee c and trustee d for attorney fees and expenses that the trustees charged against the trust assets in connection with the identity of the beneficiaries of trust c imposing personal liability on trustee c and trustee d for any and all attorney fees the trustees charged against the trust assets in connection with proceedings on the year petition d charging against the trust assets the reasonable attorney fees and expenses_incurred by the younger children in proceedings on the year petition e removing trustee c and trustee d as trustees of trust and directing that all successors to such trustees will be appointed by district_court and f appointing an independent institutional trustee as successor to trustee c and trustee d after the filing of the year petition the parties to the litigation engaged in substantial discovery and motion practice over a period of months before agreeing to mediate the ongoing dispute district_court appointed a guardian ad litem to represent the interests of the minor children of the older children and any other unborn or unascertained person who might claim an interest in trust by or through a relationship to the older children or their respective issue and appointed a second guardian ad litem to represent the interests of the potential future respective spouses issue and spouses of issue of the younger children and any unborn or unascertained person who may claim an interest in trust by or through a relationship to the younger children or their respective issue shortly before trial was scheduled to commence on the issues included in the year petition the parties ultimately agreed to and the guardians ad litem consented to a final settlement agreement and release hereinafter the agreement in which trust would be divided into two trusts one for the benefit of older children and one for the benefit of younger children with certain modifications as provided in the incorporated trust agreements the agreement was approved by order of district_court on date contingent on the issuance by the internal_revenue_service of a favorable private_letter_ruling with respect to the income gift and gst tax consequences of the proposed division and modification of trust pursuant to the agreement trust will be divided into two trusts trust and trust trust will be administered by trustee c and trustee d the current trustees of trust for the primary benefit of the older children and the other members of their respective family lines pursuant to the trust trust agreement trust will be administered by trustee e as the original trustee for the primary benefit of the younger children and the other members of their respective family lines pursuant to the trust trust agreement trust will be allocated x percent of the assets and liabilities of trust and trust will be allocated y percent of the assets and liabilities of trust all assets and plr-109909-07 liabilities will be allocated on a pro_rata basis provided that a if necessary the number of shares of common_stock of closely-held corporation a that are allocated to trust will be rounded up to the nearest whole number and number of shares allocated to trust will be rounded down to the nearest whole number and b all shares or other interests in closely-held corporation b owned by trust will be allocated to trust and additional cash will be allocated from trust to trust to the extent necessary to provide trust with y percent of the assets of trust in allocating assets the trustees will allocate assets in a manner that is fairly representative of the unrealized_appreciation and depreciation of the assets as of the effective date of the agreement the agreement also provides that legal and professional fees will be apportioned as follows the fees of trustee c and trustee d and the fees of any guardian ad litems appointed by district_court incurred in connection with the proceedings pertaining to the year petition will be paid from the assets of trust prior to division the fees of the older children will be paid from the assets of trust and the fees of the younger children will be paid from the assets of trust upon division of trust into trust and trust pursuant to the agreement the terms of trust and trust will be modified from the original terms of trust as follows a definition of older children younger children and family line are added to the trust agreements of trust and trust article of trust and trust provides that older children of parent include child child child child child and child article of trust and trust provides that younger children of parent include child child and child article of trust and trust provides that family line of a child of parent means such child of parent the spouse of such child of parent the issue of such child of parent and the respective spouses of the issue of such child of parent article of trust is now article of trust and trust and it is modified in that it provides that the rules of law and statutes of state regardless of the state that may be the situs of the trust from time to time will govern in all respects the potential individual beneficiaries described in article i of trust and trust are modified from those originally described in article i of trust pursuant to article i of trust class one includes the then living older children the then living issue of the older children the then living spouses of the then living older children the then living spouses of the then deceased older children the then living spouses of the then living issue of the older children and the then living spouses of the deceased issue of the older children pursuant to article i of trust class one includes the then living younger children the then living issue of the younger children the then living spouses of the then living younger children the then living spouses of the then deceased younger children the then living spouses of the plr-109909-07 then living issue of the younger children and the then living spouses of the deceased issue of the younger children a new provision is included as article of trust and trust article of trust provides that upon the termination of the family line of an older child if there is then any continuing family line of a younger child the trustees effective as of the division date will allocate a share of the trust to the terminated family line of an older child by dividing the assets of the trust into so many equal fractional shares as there are continuing family lines of the older children plus one the share allocated to a terminated family line of an older child will be further divided into so many equal fractional shares so that there will be one share allocated to each continuing family line of a child of parent any shares of a terminated family line of an older child allocated to the continuing family lines of the older children will continue to be aggregated held and administered pursuant to article of trust any shares of a terminated family line of an older child allocated to the continuing family lines of the younger children will be distributed to the then acting trustee under trust with respect to trust article of trust similarly provides that upon the termination of the family line of a younger child if there is then any continuing family line of an older child the trustees effective as of the division date will allocate a share of the trust to the terminated family line of a younger child by dividing the assets of the trust into so many equal fractional shares as there are continuing family lines of the younger children plus one the share allocated to a terminated family line of an younger child will be further divided into so many equal fractional shares so that there will be one share allocated to each continuing family line of a child of parent any shares of a terminated family line of a younger child allocated to the continuing family lines of the younger children will continue to be aggregated held and administered pursuant to article of trust any shares of a terminated family line of a younger child allocated to the continuing family lines of the older children will be distributed to the then acting trustee under trust trust retains the substantive provisions of article dollar_figure of trust article dollar_figure of trust retains the substantive provisions of article dollar_figure of trust except that article dollar_figure of trust does not contain any reference to appointing members of law firm as successor trustees trust includes new provisions in article dollar_figure relating to a qualified corporate trustee which is a_trust company or banking association with a national charter having trust powers and having at least one billion dollars under administration article of trust provides a definition of qualified corporate trustee article of trust provides that one qualified corporate trustee is required to be serving as trustee at all times article of trust provides that if one or more individual trustees are acting under this agreement a majority of the individual trustees will have the power to remove or replace a qualified corporate trustee and will have a duty to appoint another qualified corporate trustee in its place if there are no individual trustees acting under the agreement article of trust provides that a partner member or shareholder of law firm or an attorney with plr-109909-07 certain qualifications as designated in writing by two partners members or shareholders of law firm will have the power to remove or replace a qualified corporate trustee and will have a duty to appoint another qualified corporate trustee a new provision is included in trust as article article of trust provides that the trustee owning directly or indirectly any shares of common or preferred voting_stock of corporation a will exercise all voting rights in respect to the corporation a shares only in accordance with the written instructions of the trustees of trust article of trust provides that if any corporation a shares are distributed or transferred to any beneficiary or other person the trustee will first require such distributee to deliver to the trustees of trust an irrevocable proxy conferring upon the trustees of trust the right to exercise all voting rights in respect to such shares article of trust provides that article sec_5 and including any irrevocable proxy delivered thereunder will be ineffective after date you now request the following rulings the implementation of the agreement and the division of trust pursuant thereto will not cause trust or the resulting subtrusts to lose exempt status under b a of the tax_reform_act_of_1986 and sec_26_2601-1 of the generation-skipping_transfer_tax regulations the implementation of the agreement and the division of trust pursuant thereto will not create a transfer of property that is subject_to federal gift_tax under sec_2501 no gain_or_loss will be recognized for purposes of sec_61 or sec_1001 as a result of the division of trust ruling sec_2601 of the internal_revenue_code imposes a tax on every gst which is defined under sec_2611 as a taxable_distribution a taxable_termination or a direct_skip under of the tax_reform_act_of_1986 the act gst tax is generally applicable to gsts made after date however under b a of the act and sec_26_2601-1 of the generation-skipping_transfer_tax regulations the tax does not apply to a transfer under a_trust that was irrevocable on date except to the extent the transfer is made out of corpus added to the trust by an actual or constructive_addition after date sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the gst tax under sec_26_2601-1 will not cause the trust to lose its exempt status these rules are applicable only for purposes of determining whether an exempt trust retains exempt status for gst tax purposes the rules do not apply in plr-109909-07 determining for example whether the transaction results in a gift subject_to gift_tax or may cause the trust to be included in the gross_estate of a beneficiary or may result in the realization of capital_gain for purposes of sec_1001 sec_26_2601-1 provides that a court-approved settlement of a bona_fide issue regarding the administration of the trust or the construction of terms of the governing instrument will not cause an exempt trust to be subject_to chapter if the settlement is the product of arm's length negotiations and the settlement is within the range of reasonable outcomes under the governing instrument and applicable state law addressing the issues resolved by the settlement a settlement that results in a compromise between the position of the litigating parties and reflects the parties' assessments of the relative strengths of their positions is a settlement that is within the range of reasonable outcomes in this case trust was irrevocable on date further it is represented that there have been no actual or constructive additions to trust after date accordingly trust is exempt from gst tax under sec_26_2601-1 the terms of the agreement including the proposed division of trust and each of the proposed modifications to trust are the result of a settlement of numerous issues between the older children the younger children and the trustees the litigation between the parties has been ongoing since the year petition a period of over years the issues have been tenaciously litigated including multiple appeals shortly before trial was scheduled to commence on the issues included in the most recent petition the agreement averted the need for a trial we conclude that the agreement constitutes a settlement of bona_fide issues regarding the administration of trust and regarding the construction of the terms of trust we also conclude that the terms of the agreement including the proposed division of trust and each of the proposed modifications to trust are the product of arm’s length negotiations and represent a compromise between the positions of the parties and reflect the parties’ assessments of the relative strengths of their positions we further conclude that the agreement is within the range of reasonable outcomes under the governing instrument and the applicable law of state addressing the issues resolved by the agreement accordingly based upon the facts submitted and the representations made we rule that the division and modification of trust as provided will not cause trust trust or trust to lose its status as exempt from the application of the federal gst tax by reason of the effective date rule contained in b of the act and the application of sec_26_2601-1 of the generation-skipping_transfer_tax regulations ruling sec_2501 provides that a tax is imposed for each calendar_year on the transfer of property by gift during such calendar_year plr-109909-07 sec_2511 provides that the gift_tax applies whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_25_2511-1 of the gift_tax regulations provides that as to any property or part thereof or interest therein of which the donor has so parted with dominion and control as to leave in him or her no power to change its disposition whether for his or her own benefit or for the benefit of another the gift is complete but if upon a transfer a donor reserves any power over its disposition the gift may be wholly incomplete or may be partially complete and partially incomplete depending upon all the fact in the particular case sec_25_2511-1 provides that any transaction in which an interest in property is gratuitously passed or conferred upon another regardless of the means or device employed constitutes a gift subject_to tax whether an agreement settling a dispute is effective for gift_tax purposes depends on whether the settlement is based on a valid enforceable claim asserted by the parties and to the extent feasible produces an economically fair result see 674_f2d_761 9th cir citing 387_us_456 thus state law must be examined to ascertain the legitimacy of each party's claim if it is determined that each party has a valid claim the service must determine that the distribution under the settlement reflects the result that would apply under state law if there is a difference it is necessary to consider whether the difference may be justified because of the uncertainty of the result if the question were litigated as discussed above the agreement represents the resolution of a bona_fide controversy between the parties the proposed settlement is a mediated settlement and is based on arm's length negotiations among all the interested parties all interested parties who hold or may hold an interest in trust including any minors and unborn heirs have been represented in the negotiations that preceded the date order approving the agreement the terms of the agreement including the proposed division of trust and each of the proposed modifications to trust are the result of a settlement of numerous issues between the older children the younger children and the trustees we conclude that the agreement is reflective of the rights of the parties under the applicable law of state that would be applied by the highest court of state accordingly based on the facts submitted and representations made we conclude that the date order of district_court adopting the terms of the agreement will not cause any of the beneficiaries to have made a taxable gift_for purposes of the federal gift_tax under sec_2501 plr-109909-07 ruling sec_61 provides that gross_income includes gains derived from dealings in property sec_1001 provides that the gain from the sale_or_other_disposition of property is the excess of the amount_realized over the adjusted_basis provided in sec_1011 for determining gain and the loss is the excess of the adjusted_basis provided in sec_1011 for determining loss over the amount_realized under sec_1001 the entire amount of gain_or_loss must be recognized except as otherwise provided sec_1_1001-1 of the income_tax regulations provides that except as otherwise provided in subtitle a of the code the gain_or_loss realized from the exchange of property for other_property differing materially either in_kind or in extent is treated as income or as loss sustained revrul_56_437 1956_2_cb_507 provides that a partition of jointly owned property is not a sale_or_other_disposition of property where the co-owners of the joint property sever their joint_interests but do not acquire a new or additional interest as a result of the transaction thus neither gain nor loss is realized on a partition in revrul_69_486 1969_2_cb_159 a non-pro rata distribution of trust property was made in_kind by the trustee although the trust instrument and local law did not convey authority to the trustee to make a non-pro rata distribution_of_property in_kind the distribution was a result of a mutual agreement between the trustee and the beneficiaries because neither the trust instrument nor local law conveyed authority to the trustee to make a non-pro rata distribution revrul_69_486 held that the transaction was equivalent to a pro_rata distribution followed by an exchange between the beneficiaries an exchange that required recognition of gain under sec_1001 the law of state authorizes a trustee on distribution of trust property or the division or termination of a_trust to make distributions in divided or undivided interests allocate particular assets in proportionate or disproportionate shares value the trust property for those purposes and adjust for resulting differences in valuation in 499_us_554 the supreme court concluded that an exchange of property results in the realization of gain_or_loss under sec_1001 if the properties exchanged are materially different properties exchanged are materially different if the properties embody legal entitlements different in_kind or extent or if the properties confer different rights and powers id pincite in cottage savings the court held that mortgage loans made by different obligors and secured_by different homes did embody distinct legal entitlements and that the taxpayer realized losses when it exchanged interests in the loans id pincite in defining what constitutes a material difference for purposes of sec_1001 the court stated that properties are plr-109909-07 different in the sense that is material to the code so long as their respective possessors enjoy legal entitlements that are different in_kind or extent id pincite the practical effect of the agreement is to sever the respective interests of the older children and the younger children the respective interests of the older children and the younger children and their respective family lines in trust are entirely discretionary no beneficiary has an entitlement to the distribution of any particular income or assets from trust at any time the trust division and distribution pursuant to the agreement is equivalent to and consistent with a division and distribution made by the trustees pursuant to their power of discretionary distributions and within the applicable law of state upon division and distribution neither the older children nor the younger children nor their respective family lines will acquire any new or additional interests in the present case the older children and the younger children are severing their respective interests under trust however because the trust agreement of trust and the law of state authorize non-pro rata divisions the proposed trust division of trust into trust and trust will not result in the older children or the younger children acquiring any new or additional interests therefore under revrul_56_347 the division of trust is not a sale_or_other_disposition of property and does not result in a material difference in the legal entitlements enjoyed by the beneficiaries under cottage savings accordingly no gain_or_loss is recognized on the division of trust for purposes of sec_1001 in addition the present case is distinguishable from revrul_69_486 unlike the disguised transaction situation presented in the revenue_ruling here the trust agreement and the law of state authorizes non-pro rata divisions accordingly the proposed division will not be treated as a pro_rata distribution followed by an exchange of assets among the beneficiaries of the original trust we rule that the proposed division of trust will not constitute a taxable disposition under sec_1001 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent plr-109909-07 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely james f hogan senior technician reviewer branch office of the associate chief_counsel passthroughs special industries cc
